Citation Nr: 1601705	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-14 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral photorefractive keratectomy, claimed as cornea tears and dryness.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2014, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder. 

In December 2014, the Board increased the initial rating for bilateral photorefractive keratectomy from zero to 10 percent, representing a partial grant of benefits.  The appellant subsequently appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (the "parties") filed a Joint Motion for Remand ("Joint Motion"),  equesting that the Court vacate that part of the Board decision that did not consider the Veteran's entitlement to an extraschedular disability rating.  By an Order dated July 2015, the Court granted the parties' Joint Motion, vacated part of the decision, and remanded the claim to the Board for compliance with the directives specified by the Court.

In December 2015, the Board received the Veteran's application for TDIU.  The cover page has been amended to reflect this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim of entitlement to a TDIU is part and parcel of an increased-rating claim when the claim is expressly raised by the Veteran, his representing attorney or reasonably raised by the record).
This appeal was processed using the Virtual VA and Veterans Benefits Management (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the rating schedule does not adequately assess the severity of his service-connected bilateral photorefractive keratectomy.  He further claims that the rating schedule does not adequately assess the impact that this disability and his other service-connected disabilities have on his employability.  Moreover, in December 2015, the Board received additional private treatment records, suggesting that the Veteran's eye disorder has worsened since his last VA examination in October 2010.  In light of points raised in the Joint Motion and review of the claims file, the Board finds that further AOJ action in connection with the claim is warranted. 

Chapter 38 C.F.R. § 3.321(b)(1) (2015) permits the Under Secretary for Benefits or the Director of Compensation and Pension Service to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In  Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Court held that "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Floyd at 95.  In light of the Veteran's assertions concerning the severity of his eye disability and its effect on his employability, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any non-VA health care providers that have treated him for his service-connected disabilities, including bilateral photorefractive keratectomy, since September 2015 and associate with the VBMS/Virtual VA e-folder.  Any negative reply must be clearly documented in the claims file.  If the AOJ  is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  Obtain any VA treatment reports not currently of record for all of the Veteran's service-connected disabilities and associate with the VBMS/Virtual VA 
e-folder.  

3.  After all treatment records have been associated with the e-folder, schedule the Veteran for an examination with an appropriate examiner to determine the current severity of his bilateral photorefractive keratectomy.  The examiner must note that the complete e-folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  The examiner must note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

The examiner MUST elicit from the Veteran an account of the occupational and daily living impairment of function related to this disability, and should comment on the account (i.e., opine whether the degree of functional impairment described is consistent with the examination findings on objective testing). 

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

4.  Thereafter, obtain a vocational opinion from an appropriate examiner to determine if it is at least as likely as not (a degree of probability of 50 percent or greater) that the Veteran's service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner must review the VBMS/Virtual e-folder in connection with the examination.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training and previous work experience.

A complete rationale for any opinion expressed must be provided, to include if an examiner determines that an opinion cannot be provided without resort to speculation. 

5.  After completion of the aforementioned development, the AOJ must refer the matter to either the Under Secretary for Benefits, or the Director of Compensation and Pension Service for extraschedular consideration for his bilateral photorefractive keratectomy under 38 C.F.R. § 3.321(b)(1).  The Board specifically directs the attention of the reviewing official to the Veteran's statements and testimony of record, statements from lay witnesses, the VA examination report, VA and private treatment records and any additional evidence submitted/received pursuant to the above requests.  

6.  Thereafter, the AOJ  should review the claims folder to ensure that the foregoing requested development has been completed.  If not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




